Citation Nr: 1317291	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-40 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for service connection for an upper gastrointestinal disorder, claimed as acid reflux.

2. Entitlement to service connection for an upper gastrointestinal disorder, claimed as acid reflux.

3.  Entitlement to a compensable initial evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1968 to May 1971. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing before a Veterans Law Judge of the Board in April 2012.  The judge who presided over that hearing has since left the Board, and the Veteran was accordingly afforded the opportunity for an additional hearing before a Veterans Law Judge who would be adjudicating his appealed claims.  By a March 2013 signed submission, the Veteran expressly declined that opportunity. 

The reopened claim of entitlement to service connection for an upper gastrointestinal disorder is addressed in the remand, below.


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal and over a year subsequent to the appealed March 2010 decision, the Board received notification from the Veteran that he wished to withdraw his appeal of the issue of entitlement to a compensable initial rating for bilateral hearing loss. 

2.  A rating decision in September 2005 denied service connection for an upper gastrointestinal disorder.  The Veteran did not appeal that determination. 

3.  Evidence received since the September 2005 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for an upper gastrointestinal disorder, claimed as acid reflux.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal of the claim for a compensable initial evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  New and material evidence has been submitted since the September 2005 rating decision, and the Veteran's claim for service connection for an upper gastrointestinal disorder, claimed as acid reflux, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal of Hearing Loss Increased Rating Appeal

By a signed submission in April 2012, and as affirmed by his authorized representative at his hearing in April 2012, the Veteran withdrew his appeal of a claim for a compensable initial evaluation for bilateral hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal of a claim for a compensable initial evaluation for bilateral hearing loss.  Hence there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

A June 2012 report of telephonic contact with the Veteran informs that the Veteran expressed a desire to file a claim for an increased (compensable) rating for bilateral hearing loss.  This appears to be a new claim, and not the Veteran seeking to perpetuate the previously withdrawn appeal of the prior denial of entitlement to a compensable initial rating for bilateral hearing loss.  In any event, the June 2012 report of contact and any subsequent submission could not have revived the previously withdrawn appeal, because the year interval following the previously appealed March 2010 RO rating action which assigned a noncompensable initial rating for bilateral hearing loss ended in March 2011. See 38 C.F.R. § 20.204(c)  (Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the withdrawn appeal had never been filed.).

By an August 2012 rating action, the RO denied entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss.  The record does not reflect receipt of a notice of disagreement with that decision, and hence a new appeal appears not to have been initiated.  38 C.F.R. § 20.200 (2012). 


II.  Request to Reopen Claim for Service Connection for 
Upper Gastrointestinal Disorder

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an upper gastrointestinal disorder, claimed as acid reflux.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran was previously denied service connection for an upper gastrointestinal disorder, variously characterized, in RO rating actions in June 1972, July 1983, and most recently in September 2005.  The Veteran failed to initiate an appeal of the September 2005 decision, and hence it became final.  Therefore, the September 2005 rating decision is final.  See 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012). 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) .  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Evidence received subsequent to a final decision is presumed credible for the purposes of reopening the veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence that was of record at the time of the September 2005 rating decision consisted of the Veteran's service treatment records showing acute treatment in July 1969 for upper gastrointestinal symptoms but not a finding of a chronic upper gastrointestinal condition in service, and post-service records of treatment or evaluation for upper gastrointestinal conditions, variously characterized, without medical opinion evidence linking the current disability to service.  Those records, taken as a whole, failed to support a chronic upper gastrointestinal disorder being present in service, or an ongoing gastrointestinal disorder from service to the present, or a causal link between service and a current upper gastrointestinal disorder.  

Evidence received since the last prior final denial in September 2005 has included additional treatment records from recent years reflecting ongoing treatment for upper gastrointestinal acid symptoms, but has also included testimony from the Veteran.  At his April 2012 hearing, the Veteran testified that one of his past treating doctors, perhaps Dr. M. or Dr. D., had told him "a long time ago" that the stomach condition which he had in service would only get worse.  (hearing transcript, p. 8)  Thus, the Veteran has effectively presented competent testimony as to what a treating physician said, and this testimony indicates a link between disability in service and current upper gastrointestinal disability.  

Taking the Veteran's testimony as true for purposes of reopening the claim, this new testimony serves to support a link between service and the currently claimed upper gastrointestinal disorder.  Duran; Justus.  Thus, it constitutes new evidence presenting a reasonable possibility of supporting the claim on the merits.  Reopening of the claim is warranted.  38 C.F.R. § 3.156.


ORDER

The appeal for entitlement to a compensable initial evaluation for bilateral hearing loss is dismissed. 

New and material evidence having been received, the claim of entitlement to service connection for an upper gastrointestinal disorder is reopened and, to this extent only, the appeal is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds that the duty to assist the Veteran has yet to be fully met with regard to the claim for service connection for an upper gastrointestinal disorder.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran contends that he has an upper gastrointestinal disorder that has been present since service.  Service records reflect isolated treatment for an upper gastrointestinal disorder.  The record includes treatment for variously diagnosed or assessed upper gastrointestinal conditions, generally characterized by acid-type discomfort, with complaints by the Veteran documented from 1972 to the present.  The Veteran has now testified that a past treating physician asserted that his upper gastrointestinal disorder which began in service would only grow worse, and this is to an extent consistent with ongoing treatment for upper gastrointestinal symptoms with prescribed medications.  It is also to an extent consistent with the Veteran's testimony that the condition has persisted from service.  The Board finds the issues of a current upper gastrointestinal disorder and the probability of etiology related to service must be remanded for a VA examination to address them. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At his hearing, the Veteran testified to receiving care for his claimed stomach condition most recently from VA, with treatment in Lubbock, Texas.  Upon remand development, these VA treatment records should be sought. 

Also at his hearing, the Veteran testified that a recent treating physician for his stomach condition, L.J., had known his condition best, but that this physician was now retired.  (Hearing transcript, pp. 10-11)  The Veteran did not know whether the physician's records of treatment could be obtained.  Records were previously requested and received from this source in February 2005.  Any additional records from this source should be sought upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for an upper gastrointestinal disorder, to include acid reflux.  The RO must attempt to procure copies of all records which have not previously been obtained, to include all VA medical records.  This should in particular include VA and private records from Lubbock, Texas.  Any previously unobtained records of treatment from now-retired private physician L.J. (as named in page 11 of the April 2012 hearing transcript) should be sought.  The RO must document in the claims file all attempts to secure this evidence.  If after making reasonable efforts to obtain named records the RO is unable to secure them, then the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond. 

2.  The Veteran must be afforded a VA examination to determine the etiology of any current upper gastrointestinal disorder.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Following a review of the claims file, the service and post-service treatment records, a clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any upper gastrointestinal disorder is found, and if so, whether any disorder found was at-least-as-likely-as-not (50 percent or greater probability) caused or aggravated by his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must state this and provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the above development has been completed, the Veteran's claim for service connection for an upper gastrointestinal disorder must be readjudicated.  If the claim remains denied, the Veteran and his attorney must be provided a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


